Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s Response
	In Applicant’s Response dated 3/15/21, the Applicant argued claims 2 and 12 previously rejected in the Office Action dated 12/15/20. 
	
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/1/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 2, 3, 5-13 and 15-21 are rejected under 35 U.S.C. 103 as being unpatentable over Krueger, United States Patent No. 8760265 B2, in view of Jade et al., United States Patent Publication 2006/0149751 A1 (hereinafter “Jade”), in further view of Schubert et al., United States Patent Publication 2011/0246891 A1 (hereinafter “Schubert”.
Claim 2:
	Krueger discloses:
detecting a remote controller that is capable of interacting with a user interface on a user equipment that is remote from the remote controller, the remote controller comprising a plurality of inputs (see column 3 lines 49 – 55). Krueger teaches detecting a remote controller that is capable of interacting with a user interface on a remote user device. The remote having a plurality of inputs;
determining characteristics of the remote controller, the characteristics including a description of every input of the plurality of inputs, wherein the description of each input comprises a type of input and a label of the input (see column 3 lines 51 – 60). Krueger teaches determining characteristics including identifiers and functions of the inputs;
selecting, based on the characteristics of the remote controller, an optimal user interface to display on the user equipment, wherein the selecting comprises (see column 10 lines 15-34). Krueger teaches selecting based on characteristics of the remote controller an optimal user interface to display on the user device. Krueger teaches based on the identifiers and functions, generate a user interface to display on the device:
wherein the at least one interface element corresponds to the description of the input when the label of the interface element matches the label of the input, and the type of the input is compatible with the functionality type of the interface element (see column 10 lines 15-34). Krueger teaches one interface element corresponding to the identifiers and functions and all functions are compatible with the buttons; and
displaying the selected optimal user interface on the user equipment (see column 10 lines 10-24). Krueger teaches displaying the selected user interface on the user device. 

Krueger fails to expressly disclose a plurality of user interface templates.

Jade discloses:
storing a plurality of template user interfaces, each template user interfaces comprising a plurality of user interface elements, wherein each interface elements comprises a label and a functionality type (see paragraph [0021]). Jade teaches storing a plurality of template user interfaces having a plurality of elements and definitions;
selecting a template user interface of the plurality of template user interfaces such that at least one interface element of that template user interface (see paragraphs [0026] and [0027]). Jade teaches retrieving a stored custom user interface template based on the devices descriptions and elements included in the delta file.

Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the method disclosed by Krueger to include modifying base user interface templates for devices for the purpose of efficiently customizing templates to be specific to devices, as taught by Jade. 

Schubert discloses:
such that at least one user interface corresponds to a description of at least one input of the remote controller (see paragraph [0168] and figures 8 and 9A). Schubert teaches the user interface controllers corresponds to description of the inputs of the remote controller device. 


Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the method disclosed by Krueger and Jade to include the description of the user interface input corresponds to the input of the remote controller for the purpose of efficiently providing a more consistent remote user interface experience, as taught by Schubert. 

Claim 3:
	Krueger fail to expressly disclose selecting a template that has the user interface elements corresponding to a description.


selecting a template user interface of the plurality of template user interfaces (see paragraphs [0026] and [0027]). Jade teaches retrieving a stored custom user interface template that exist for the device. Some are stored for quick retrieval.

Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the method disclosed by Krueger to include modifying base user interface templates for devices for the purpose of efficiently customizing templates to be specific to devices, as taught by Jade. 

Schubert discloses:
such that each interface element corresponds to a description of at least one input of the remote controller (see paragraph [0168] and figures 8 and 9A). Schubert teaches the user interface controllers corresponds to description of the inputs of the remote controller device. 

Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the method disclosed by Krueger and Jade to include the description of the user interface input corresponds to the input of the remote controller for the purpose of efficiently providing a more consistent remote user interface experience, as taught by Schubert. 

Claim 5:
	Krueger fail to expressly disclose using a stored template or creating a new template.

	Jade discloses:
in response to determining that none of the stored plurality of template user interfaces can be selected, generating a new template user interface based on the characteristics of the remote controller (see paragraphs [0026] and [0027]). Jade teaches retrieving a stored custom user interface template if it exist and if not then a custom template is generated.

Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the method disclosed by Krueger to include modifying base user interface templates for devices for the purpose of efficiently customizing templates to be specific to devices, as taught by Jade. 

Claim 6:
	Krueger fail to expressly disclose having a base template and modifying elements of the base template.

	Jade discloses:
wherein generating a new template user interface comprises: selecting a base template user interface from the plurality of template user interfaces (see ; and
modifying the base template user interface such that each interface element of that modified template user interface corresponds to a description of at least one input of the remote controller (see paragraph [0021]). Jade teaches modifying the base template user interface that will correspond to a description to a device.

Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the method disclosed by Krueger to include modifying base user interface templates for devices for the purpose of efficiently customizing templates to be specific to devices, as taught by Jade. 

Claim 7:
	Krueger fail to expressly disclose having a base template and modifying elements of the base template.

	Jade discloses:
wherein modifying the base template user interface comprises at least one of: re-labeling at least one interface element, removing at least one interface element, and modifying the functionality of at least one interface element. (see paragraph [0021]). Jade teaches modifying the base template user interface can include additional elements not defined in the base file.



Claim 8:
	Krueger fail to expressly disclose storing a new user interface template based on the modifications.

	Jade discloses:
storing the new template user interface as a part of the plurality of template user interfaces (see paragraph [0026]). Jade teaches storing the custom user interface template with the plurality of other templates.

Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the method disclosed by Krueger to include modifying base user interface templates for devices for the purpose of efficiently customizing templates to be specific to devices, as taught by Jade. 

Claim 9-10:
	Krueger fail to expressly disclose adding additional elements in the user interface template based on the modifications.


in response to determining that the remote controller has more inputs than the number of user interface elements of the selected optimal user interface, modifying the selected optimal user interface based on the characteristics of the device; wherein the modifying the selected optimal user interface comprises at least one of: adding at least one new user interface element to the optimal user interface template and adding a label to a blank user interface element to the optimal user interface template (see paragraphs [0021] and [0033]). Jade teaches modifying the base template user interface can include adding additional elements not defined in the base file. The device may include additional elements need in the template that previously did not exist, so new elements are added to the template. 

Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the method disclosed by Krueger to include modifying base user interface templates for devices for the purpose of efficiently customizing templates to be specific to devices, as taught by Jade. 

Claim 11:
	Krueger fail to expressly disclose storing a new user interface template based on the modifications.

	Jade discloses:
storing the modified template user interface as a part of the plurality of template user interfaces (see paragraph [0026]). Jade teaches storing the custom user interface template with the plurality of other templates.

Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the method disclosed by Krueger to include modifying base user interface templates for devices for the purpose of efficiently customizing templates to be specific to devices, as taught by Jade. 

Claims 12, 13, 15-21:
	Although these claims are system claims, they are interpreted and rejected for the same reasons as the method of Claims 2, 3, 5-11, respectively.

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Krueger, in view of Jade and Schubert, in further view of Spilo, United States Patent No. 7675673.
Claim 4:
	Krueger, Jade and Schubert fail to expressly disclose receiving a remote controller identifier and receiving characteristics.

	Spilo discloses:
wherein determining characteristics of the remote controller comprises: receiving a remote controller identifier form the remote controller; transmitting the identifier to a remote server; receiving characteristics of the remote controller from the remote server (see column 7 lines 58 – column 8 line 6). Spilo teaches determining characteristics of the remote controller by receiving the identifier and sending to the data store to determine characteristics and compatibilities.

Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the method disclosed by Krueger, Jade and Schubert to include receiving remote control characteristics based on identifier for the purpose of efficiently customizing templates to be specific to devices, as taught by Jade. 

Claims 14:
	Although this is a system claim, it is interpreted and rejected for the same reasons as the method of Claim 4, respectively.

Response to Arguments
Applicant's arguments filed 3/15/21 have been fully considered but they are not persuasive. 
Claims 2, 12:
	Applicant argues Schubert provides no teaching or suggestion of selecting an optimized interface for display on the display screen and therefore cannot make up the deficiencies of Krueger discussed above. Second, the display screen is integral to the remote controller of Schubert while Applicant’s claims require selection of an optimal user interface to display on the user equipment other than the remote controller.
	The Examiner disagrees.
	Schubert teaches the user interface controllers corresponds to description of the inputs of the remote controller device (see paragraph [0168] and figures 8 and 9A). A device can expose any of its functionalities via the remote GUI. FIG. 8 illustrates a native GUI on a device that has a number of different functionalities. Native GUI image 802 includes a number of icons displayed on a touchscreen of the device. Based on which input control is currently active, the device can send the corresponding GUI image to the accessory for display on the accessory display. The remote GUI that is displayed on another device has the same input controls that are active on the remote control. Thus, Schubert teaches user interface to display on the user equipment that is remote from the remote controller that matches its input controls. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIONNA M BURKE whose telephone number is (571)270-7259.  The examiner can normally be reached on M-F 8a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley, can be reached on (571)272-8352.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TIONNA M BURKE/Examiner, Art Unit 2176                                                                                                                                                                                                        5/19/21

/KAVITA STANLEY/Supervisory Patent Examiner, Art Unit 2176